Opinion issued August 11, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00400-CV
                            ———————————
                         DAVID GHAZVINI, Appellant
                                        V.
              TOYOTA MOTORS SALES, USA, INC., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1153009


                          MEMORANDUM OPINION

      Appellant, David Ghazvini, filed a notice of appeal on July 23, 2021 seeking

to appeal an order signed by the trial court on July 7, 2021 denying Ghazvini’s

motion to vacate the trial court’s June 17, 2020 final judgment and reopen the case.

We dismiss the appeal for want of jurisdiction.
      An order denying a motion to vacate is not independently appealable. See

Anassi v. Off. of Att’y Gen. of Texas, No. 01-21-00296-CV, 2021 WL 4733235, at

*1 (Tex. App.—Houston [1st Dist.] Oct. 12, 2021, no pet.); In re Estate of Garza,

No. 13-14-00730-CV, 2015 WL 3799370, at *4 (Tex. App.—Corpus Christi-

Edinburgh June 18, 2015, no pet.); see also Blank v. Nuszen, No. 01-18-00379-CV,

2019 WL 3783326, at *1 (Tex. App.—Houston [1st Dist.] Aug. 13, 2019, no pet.).

The July 7, 2021 order is not a final judgment and our Court has jurisdiction to hear

an interlocutory appeal only if authorized by statute. See TEX. CIV. PRAC. & REM.

CODE § 51.014; Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). The July 7,

2021 order is not one for which an interlocutory appeal is statutorily authorized.

       The appealable judgment in this case was the final judgment signed by the

trial court on June 17, 2020. Even if this Court were to construe Ghazvini’s July 23,

2021 notice of appeal as an attempt to appeal from the final judgment signed on June

17, 2020, the notice of appeal was untimely filed more than a year after the judgment.

See TEX. R. APP. P. 26.1(a) (requiring notice of appeal to be filed within thirty days

after judgment is signed or within ninety days if party timely files motion for new

trial). Absent a timely filed notice of appeal, our Court lacks jurisdiction over the

appeal. See TEX. R. APP. P. 25.1; Jarrell v. Bergdorf, 580 S.W.3d 463, 466 (Tex.

App.—Houston [14th Dist.] 2019, no pet.).




                                          2
      On June 14, 2022, the Clerk of this Court notified the parties that this Court

might dismiss this appeal for want of jurisdiction unless Ghazvini timely filed a

response demonstrating that this Court has jurisdiction over the appeal. See TEX. R.

APP. P. 42.3(a). Ghazvini did not file a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                          3